DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hideshi et al. (JP 2015-179814) in view of Condie et al. (U.S. 7,432,625).
Regarding Claim 1, Hideshi et al. discloses a manufacturing method of a mounting structure, the method comprising: 
a step of preparing a mounting member including a first circuit member and a plurality of second circuit members placed on the first circuit member via bumps, the mounting member having a space between the first circuit member and the second circuit member (first circuit member 22, second circuit members 23, bumps 24, Figure 5); 
a step of preparing a sheet having a space maintaining layer (space maintaining layer 11, Figure 5); 

a sealing step of pressing the sheet against the first circuit member and heating the sheet, to seal the second circuit members so as to maintain the space, and to cure the sheet (sheet/space maintaining layer 11, second circuit members 23, Figure 6, Paragraph 97), wherein 
the bumps are solder bumps (bumps 24, Figure 7), 
the space maintaining layer after curing has a glass transition temperature of higher than 125ºC, and a coefficient of thermal expansion at 125ºC or lower of 20 ppm/K or less (Paragraphs 35 and 27), and 
However, they do not explicitly disclose that the space maintaining layer has a loss tangent tanδ1t of 1 or less, at a temperature t when the second circuit members are sealed.  Condie et al. discloses a similar device wherein a space maintaining layer has a tanδ1t of 1 or less, at a temperature t when the second circuit members are sealed (space maintaining layer 61/81, Figures 4 and 7, Column 7, Lines 57-59).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the space maintaining layer to have a tanδ1t of 1 or less, at a temperature t when the second circuit members are sealed in Hideshi et al. in view of Condie et al. in order to reduce stray field power loss and enhance performance (Condie et al., Column 5, Lines 51-54).
Regarding Claim 5, Hideshi et al. in view of Condie et al. further disclose that the first circuit member is a ceramic substrate (Hideshi et al., Paragraph 92).  
Regarding Claim 6, Hideshi et al. in view of Condie et al. further discloses a step of dicing the mounting structure obtained by the manufacturing method of claim 1, to individualize the second circuit members (Hideshi et al., Figures 8 and 9).  
Regarding Claim 7, Hideshi et al. discloses a sheet for sealing a mounting member including a first circuit member and a plurality of second circuit members placed on the first circuit member via solder bumps, the mounting member having a space between the first circuit member and the second circuit member, the sheet comprising 
a space maintaining layer (space maintaining layer 11, Figure 7), wherein 
the space maintaining layer after curing has a glass transition temperature of higher than 125 °C, and a coefficient of thermal expansion at 125°C or lower of 20 ppm/K or less (Paragraphs 35 and 37).
However, they do not explicitly disclose that the space maintaining layer has a loss tangent tanδ1t of 1 or less, at a temperature t when the second circuit members are sealed.  Condie et al. discloses a similar device wherein a space maintaining layer has a tanδ1t of 1 or less, at a temperature t when the second circuit members are sealed (space maintaining layer 61/81, Figures 4 and 7, Column 7, Lines 57-59).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the space maintaining layer to have a tanδ1t of 1 or less, at a temperature t when the second circuit members are sealed in Hideshi et al. in view of Condie et al. in order to reduce stray field power loss and enhance performance (Condie et al., Column 5, Lines 51-54).
The language, term, or phrase "the space maintain layer after curing…the space maintain layer has a loss tangent…when the second circuit members are sealed," is after curing…the space maintain layer has a loss tangent…when the second circuit members are sealed" only requires a space maintaining layer having a glass transition temperature of higher than 125ºC and a loss tangent of 1 or less which does not distinguish the invention from Hideshi et al. in view of Condie et al., who teaches the structure as claimed.

Allowable Subject Matter
Claims 3, 4, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. While the Condie et al. reference discloses a stress release layer formed over the space maintaining layer with a higher 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saiki et al. (U.S. 2009/0053518) discloses a stress release layer with a loss tangent value of 0.2 or higher that is designed to reduce wafer warpage.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        
/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816